COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       SECOND ORDER TO FILE COMPLETE CLERK’S RECORD

Appellate case name:      Ralph O. Douglas v. Joyce Booker

Appellate case number:    01-11-00026-CV

Trial court case number: 2005-80795

Trial court:              129th District Court of Harris County

        The trial court clerk has filed two clerk’s records on indigence in this case. The second-
filed clerk’s record, however, is styled as a fourth clerk’s record and provides a list of documents
“previously filed in the other Clerk’s Record.” Not all of the documents enumerated are
contained in the only other clerk’s record that was filed in this case. The remaining documents
were presumably filed in clerk’s records prepared for a related case, appellate cause number 01-
06-1069-CV, which records are no longer available.
        As a result, on June 29, 2012, the Court ordered the trial court clerk to file the complete
clerk’s record. The trial court clerk has requested additional clarification of what records are
missing and still need to be filed. Therefore, the trial court clerk is ORDERED, within 10 days
of the date of this order, to file a supplemental clerk’s record containing the following
documents: Order issued 5/17/2007; Order signed 10/23/2006; the docket sheet; Order signed
denying final summary judgment (image number 24976094); and order transferring case to
another district court (image number 18756588).
       It is so ORDERED.

Judge’s signature: /s/ Justice Terry Jennings
                    Acting individually  Acting for the Court


Date: August 22, 2012